Title: To Benjamin Franklin from La Rochefoucauld, 18 February 1778
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Paris Mercredi 18 [February, 1778]
Ma mere vous avoit invité, Monsieur, à un concert qui doit se tenir demain chez nous, et elle se faisoit un grand honneur et un grand plaisir de pouvoir vous procurer un petit amusement; mais voici une circonstance qu’elle ignoroit et dont elle me charge de vous prévenir.
Ce concert est formé par souscription, et Lady Stormont est une des souscrivantes. Elle vient à tous les concerts, ainsi que Lord Stormont; or, comme votre Traité avec les Anglois n’est pas encore conclu, peut être n’est-il pas encore tems que vous aiez une entrevue avec cet Ambassadeur. Nous sommes tous bien fâchés que cet obstacle s’oppose au plaisir que nous nous faisions de vous posséder demain quelques instans.
Les nouvelles de Londres disent que Lord Chatam a la goutte, et qu’il avoit prévenu par une lettre le Duc de Richmond de l’impossibilité où il étoit de se trouver à la Chambre le 2. Une personne de ma connoissance a vu des lettres du 14. où il n’y a rien de nouveau. Adieu, Monsieur, permettez moi de finir sans cérémonie, et de vous offrir tout simplement l’hommage de ma veneration et de mon attachement
Le Duc DE LA Rochefoucauld
 
Addressed: Monsieur, / Monsieur le Docteur Benjamin franklyn / A Passy.
Notation: de la Rochefoucault.
